


110 HRES 910 IH: Calling for the full implementation of the

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 910
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Mr. Payne submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Calling for the full implementation of the
		  Sudan Comprehensive Peace Agreement.
	
	
		Whereas on January 9, 2005, the Government of Sudan and
			 the Sudan People’s Liberation Movement (SPLM), after two and half years of
			 negotiations, signed the Sudan Comprehensive Peace Agreement at a ceremony in
			 Nairobi, Kenya;
		Whereas the signing of this agreement effectively ended
			 the 21-year old civil war and triggered a six-year Interim Period;
		Whereas at the end of the Interim Period, southerners are
			 to hold a referendum to decide their political future;
		Whereas in September 2005, after weeks of contentious
			 negotiations, the SPLM and the National Congress Party (NCP), formerly known as
			 the National Islamic Front (NIF), agreed on a cabinet;
		Whereas on July 30, 2005, First Vice President and
			 Chairman of the SPLM, Dr. John Garang, was killed in a plane crash in southern
			 Sudan;
		Whereas the death of Dr. Garang triggered violence between
			 government security forces and southerners in Khartoum and Juba;
		Whereas the Bush Administration played a key role in the
			 North-South peace process, while pressing for a resolution of the Darfur crisis
			 in Western Sudan;
		Whereas through the Inter-Governmental Authority for
			 Development (IGAD)-sponsored talks, the Bush Administration engaged the parties
			 at the highest levels;
		Whereas United States financial support for the peace
			 process and technical assistance during the talks were considered by the
			 parties and the mediators as critical;
		Whereas American interventions at critical times during
			 the negotiations helped break a number of stalemates;
		Whereas the Bush Administration’s sustained pressure on
			 the Government of Sudan helped secure the Comprehensive Peace Agreement;
		Whereas, however, the Administration has not been forceful
			 in ensuring implementation of the CPA, despite repeated warnings by SPLM
			 officials;
		Whereas implementation of the CPA by the Government of
			 National Unity has been selective and at times deliberately slow;
		Whereas the Bush Administration took the lead in setting
			 up the mechanism to resolve the Abyei problem and a former United States
			 Ambassador to Sudan chaired the Abyei Border Commission (ABC);
		Whereas the Abyei protocols in the CPA was written by the
			 United States;
		Whereas the ABC was mandated to define and
			 demarcate the area known as the nine Ngok Dinka Chiefdoms transferred
			 in 1905 to Kordofan in North Sudan;
		Whereas in July 2005, the ABC submitted its final report
			 to the Presidency;
		Whereas, according to the CPA, upon presentation of
			 the final report, the Presidency shall take necessary action to put the special
			 administration status of Abyei Area into immediate effect.;
		Whereas after the signing of the peace agreement, the
			 Abyei area was suppose to be administered by an Executive Council;
		Whereas members of the Executive Council were suppose to
			 be elected by the residents of Abyei and the Chief Administrator appointed by
			 the Presidency;
		Whereas at the end of the Interim Period, the residents of
			 Abyei are to choose between retaining a special administrative status in the
			 north or be part of South Sudan;
		Whereas the Bashir Government has not put in place an
			 administration in Abyei and continues to reject the recommendation of the
			 ABC;
		Whereas, according to a September 2007 report by the
			 United Nations Secretary General, the lack of administration in Abyei
			 has hampered CPA activities and left gaps in policing, public sanitation, and
			 health services.;
		Whereas the CPA in many ways continues to face serious
			 challenges despite the number of commissions created and decrees issued by the
			 Presidency to address issues related to the agreement;
		Whereas in October 2007, the Government of Southern Sudan
			 (GOSS) suspended the participation of its Ministers, State Ministers, and
			 Presidential Advisors from the Government of National Unity to protest and
			 demand full implementation of the Comprehensive Peace Agreement;
		Whereas the SPLM has been complaining and urging the
			 Sudanese government to implement key provisions of the CPA and to consult the
			 First Vice President on key issues;
		Whereas President Omer Bashir has been taking important
			 decisions with little or no consultation with the First Vice President since
			 the signing of the peace agreement in 2005;
		Whereas on Darfur, President Bashir has been waging war
			 and deliberately sidelining the SPLM on key decisions;
		Whereas, according to the CPA, the President shall
			 take decisions with the consent of the First Vice President on declaration and
			 termination of state of emergency, declaration of war, appointments that the
			 president is required to make according to the peace agreement, summoning,
			 adjourning, or proroguing the National Assembly, and.;
		Whereas in December 2007, President Bashir agreed to some
			 of the GOSS demands, although the issue of Abyei remains unresolved in large
			 part due to the intransigence of the Bashir Government; and
		Whereas if the Abyei issue is not resolved soon, the
			 prospects for war are real: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)calls for the full
			 implementation of the Comprehensive Peace Agreement;
			(2)strongly condemns
			 the obstructionist behavior of the Bashir government;
			(3)urges President
			 Bush to continue applying pressure on the Government of Sudan to ensure full
			 implementation of the CPA and an end to the genocide in Darfur;
			(4)strongly condemns
			 any attempt to open up the Comprehensive Peace Agreement in order to appease
			 the Bashir Government;
			(5)demands full and
			 immediate implementation of the Abyei Border Commission decisions;
			(6)calls on the Bush
			 Administration to impose additional punitive measures if the Bashir government
			 refuses to implement the United States-led Abyei Commission decisions; and
			(7)strongly urges
			 President Bush to maintain all sanctions, keep Sudan on the terrorism list, and
			 reject calls to upgrade diplomatic relations with the Bashir government until
			 the CPA is fully implemented and the outcome of the referendum respected by the
			 Bashir government, and a lasting and just peace is secured in Darfur,
			 Sudan.
			
